Citation Nr: 0925322	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-37 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for cholelithiasis with 
gallstone pancreatitis, status post cholectystectomy and 
hepatitis, with cystic ducts lymph node with reactive 
hypoplasia.

4.  Entitlement to service connection for global hypokinesis 
suggestive of cardiomyopathy.

5.  Entitlement to service connection for liver damage.

6.  Entitlement to service connection for peripheral vascular 
disease (PVD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, C. Bash, M.D., and M.S. 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to 
February 1988. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In August 2008, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file. 

In April 2009, the Veteran, Dr. Bash, and M.S. testified 
during a Board personal hearing before the undersigned Acting 
Veterans Law Judge in Washington, D.C.; a transcript of that 
hearing is of record.  The request to hold the record open 
for 60 days following the hearing was granted to allow the 
Veteran to obtain and submit additional private medical 
opinion evidence.  Later in April 2009, the Veteran submitted 
a written opinion letter from Dr. Bash along with a waiver of 
RO initial consideration, waived the remainder of the 60 day 
period, and requested that his case be decided by the Board.  

The Board notes that service connection for cystic ducts 
lymph node with reactive hypoplasia was an issue listed for 
appeal; however, because these are clinical findings, and are 
associated with the cholelithiasis disability, they have been 
included and considered as part of that disability, rather 
than continued as a separate disability on appeal.  See 
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided). 


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service; 
chronic tinnitus in service; continuous symptoms of tinnitus 
since service; and the currently diagnosed tinnitus had been 
related by competent evidence to the in-service acoustic 
trauma.

2.  The Veteran contracted malaria in service while stationed 
in the Philippines. 

3.  The residuals of malaria include cholelithiasis with 
gallstone pancreatitis, status post cholectystectomy, and 
hepatitis; clinical findings of cystic ducts lymph node with 
reactive hypoplasia are associated with this disorder.  

4.  The residuals of malaria include cardiomyopathy of mildly 
dilated left ventricle. 

5.  The residuals of malaria include PVD. 

6.  In this Board decision, service connection has been 
granted for symptoms claimed as liver damage, so there 
remains no question of law or fact to decide on the claim for 
service connection for liver damage. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for malaria are met.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for cholelithiasis 
with gallstone pancreatitis, status post cholectystectomy and 
hepatitis, including findings of cystic ducts lymph node with 
reactive hypoplasia, are met.   38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for cardiomyopathy of 
mildly dilated left ventricle are met.  38 U.S.C.A. §§ 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

5.  The claim for service connection for liver damage is 
moot.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.14 (2008).

6.  The criteria for service connection for PVD are met.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Board 
notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has 
been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  An October 2007 letter provided such notice. 

In this appeal, an October 2007 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims. In addition, the Veteran was provided information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman.  The February 2008 RO rating decision 
reflects the initial adjudication of each of the claims for 
service connection on appeal.  

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, private medical records, the report of a 
January 2008 VA examination, and private opinion letters from 
Dr. Bash dated in July 2008 and in April 2009. Also of record 
and considered in connection with the appeal is the 
transcript of the August 2008 hearing before RO personnel and 
the April 2009 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative and other service members, on his behalf.  In 
addition, the Veteran has submitted medical articles as 
evidence in support of his claims. 

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

II.  Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

A.  Service Connection for Tinnitus

The Veteran has asserted that he has tinnitus related to in-
service noise exposure, as he has testified to during RO and 
Board hearings.  The Board points out that the Veteran is 
competent to state that he has tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Here, the Veteran is competent to say that he experienced 
noise exposure in service, symptoms of tinnitus while in 
service and since service, and still has ringing in his ears.  

After a review of all the evidence of record, the Board finds 
that the Veteran experienced acoustic trauma in service, 
experienced chronic tinnitus in service, and has experienced 
continuous symptoms of tinnitus since service.  Although STRs 
are negative for treatment of tinnitus during service, the 
Veteran's DD214 shows that his military occupational 
specialty for 7 years and 2 months was a machine gunner.  The 
Veteran asserts and has credibly testified that he began to 
experience tinnitus in 1985, during service, and that his 
tinnitus has continued since discharge from service.  

During the April 2009 Board hearing, the Veteran testified 
that his military occupational specialty for the first three 
years of service was as a machine gunner and that he was 
exposed to acoustic trauma on an almost daily basis.  He 
testified that he has never been treated for tinnitus.  Dr. 
Bash testified during the Board personal hearing that it was 
his opinion that the acoustic trauma in service was the most 
likely cause of the Veteran's tinnitus.  

The Board further finds that the currently diagnosed tinnitus 
has been related by competent evidence to the in-service 
acoustic trauma.  In an April 2009 letter, 
Dr. Bash again offered the opinion that the Veteran has 
tinnitus related to his service time exposure to loud machine 
gun fire.  He noted that the Veteran had normal hearing when 
he entered service; he was exposed to loud noise in service 
according to his occupation code and the Veteran's testimony; 
his post-service exposure to noise has been limited in 
nature, and the Veteran testified that he only had occasional 
loud noise exposure since service.  Therefore, Dr. Bash 
opined that the Veteran should be service connected for his 
tinnitus as the records do not contain another more likely 
etiology for this disability.  For these reasons, the Board 
finds that service connection for tinnitus is warranted.  

B.  Malaria, cholelithiasis with gallstone pancreatitis, 
status post cholectystectomy and hepatitis, cystic ducts 
lymph node with reactive hypoplasia, cardiomyopathy, and PVD

Initially, the Board notes that 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 provides some guidance in this case.  In this 
regard, DC 6304 states that the diagnosis of malaria depends 
on the identification of the malarial parasites in blood 
smears.  In the alternative, if the Veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, the 
condition may be rated for residuals under the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

Service treatment records show that in 1982 the Veteran was 
hospitalized with a fever of unknown origin.  He had 
complaints of fever, chills, headaches, night sweats, and 
being tired and weak  It was noted that the Veteran had 
service in the Philippines and Panama.  The Veteran reported 
that he was exposed to people who had malaria and he suffered 
insect bites to the back of his neck while in Panama, which 
were infected. The records reflect that the Veteran was 
assessed with fever of unknown origin, infections, malarial 
hepatitis, and systolic heart murmur 2/6.  In December 1982, 
he was diagnosed with viral syndrome.  Tests came back 
negative for malaria.  It was noted that the Veteran had a 
slightly enlarged and tender liver edge for which a liver and 
spleen scan revealed mild hepatomegaly and moderate 
splenomegaly.  There was no definitive diagnosis of malaria.  
The Veteran was assessed with possible hepatitis with 
increased enzymes.  In December 1982 in service, the Veteran 
also received treatment for adenopathy.  

Post-service medical records from Holmes Regional Medical 
Center, dated from December 1996 to November 2006 show cystic 
duct lymph node with reactive hyperplasia due to chronic 
inflammation of the gallbladder since 1996.  In addition, the 
records reflect that the Veteran was clinically indicated 
with global hypokinesis suggestive of idiopathic dilated 
cardiomyopathy.  He was also treated for hepatitis.  

A December 1996 Kennestone Regional Healthcare System record 
reflects that the Veteran was admitted for complaints of 
fever, chills, and dark urine for the past 10 days.  He 
reported a history of hepatitis in 1985, but his hepatitis 
profile was noted as normal.  The Veteran gave a history of 
malaria in the 1970s.  The hospital physician found the 
Veteran to have had pancreatitis as well as abnormal liver 
tests and jaundice with fever and chills, most likely 
cholangitis.  He felt that this was all related to 
gallbladder disease with possible choledocholithiasis.  It 
was also noted that the Veteran's had a regular heart rate 
and rhythm with a 2/6 systolic murmur at the left sternal 
border.  A pathology report reflects that a specimen labeled 
"gallbladder" was analyzed and the examining pathologist 
diagnosed gallbladder (cholecystectomy): chronic hyperplastic 
cholecystitis; cystic duct lymph node with reactive 
hyperplasia.  The hospital discharge diagnosis was acute 
gallstone pancreatitis, cholelithiasis, and hepatitis. 

Private treatment records from M.C. Moss, MD., dated from 
January 2006 to October 2006, reflect that the Veteran was 
diagnosed with superficial femoral, popliteal, and 
infrapopliteral artery occlusive disease and claudication in 
both lower extremities.

In an October 2007 letter, Dr. Moss noted that the Veteran's 
idiopathic dilated cardiomyopathy could be secondary to 
malaria that the Veteran contracted in service.  

A January 2008 VA examination report reflects that the 
Veteran was diagnosed with cholelithiasis with gallstone 
pancreatitis, status post cholectystectomy and hepatitis, 
borderline mildly dilated left ventricle with idiopathic 
dilated cardiomyopathy.  The VA examiner could not resolve 
whether this condition was related to the episode of fever of 
unknown origin with adenopathy in service without resorting 
to mere speculation.  The VA examiner also diagnosed the 
Veteran with residuals of cystic duct lymphadenopathy on 
biopsy.  Again, the VA examiner opined that she could not 
resolve whether this condition was related to the episode of 
fever of unknown origin with adenopathy in service without 
resorting to mere speculation.  

In an April 2008 letter, CDR M.L.T., one of the physicians 
who treated the Veteran in service, noted that the Veteran 
had forwarded pertinent service treatment records for his 
clarification.  He stated they were concerned about the 
possibility of malaria infection and several orders were 
written to optimize their chances of making the diagnosis.  
Based on the laboratory results available, they were unable 
to substantiate the condition.  Neither did they confirm a 
viral or other definite cause of the illness.  The physician 
noted that hilar fullness on a chest x-ray and mild ejection 
murmur were deemed unrelated.  He wrote that lack of 
identification of malarial organisms did not eliminate 
malaria as a possibility.  

In a July 2008 letter, Dr. Bash provided favorable opinions 
that he asserted were all to a high degree of medical 
certainty (much more likely than not).  He noted that he had 
reviewed the Veteran's claims file.  Dr. Bash also noted that 
a medical examination was not needed as such would only tell 
him the current extent of the Veteran's disease, which is 
already documented in the records.  Dr. Bash opined that the 
Veteran likely had malaria in service.  In support of his 
opinion, Dr. Bash noted that the Veteran's STRs showed he had 
typical cyclical fevers of 104 degrees, hepatospleenomeglia, 
and night sweats, all of which are consistent with malaria.  
In addition, the Veteran was not assigned another diagnosis 
to account for this entire clinical syndrome.  Dr. Bash 
refers to at least one negative blood smear in service, 
noting that Malaria is very difficult to detect, and that 
detectable parasitemia may have been missed.  In support of 
his opinion that the Veteran did in fact have malaria in 
service, Dr. Bash refers to CDR Tobin's letter that they were 
concerned that the Veteran had malaria. 

Dr. Bash also noted that the Veteran developed a new 2/6 
systolic murmur during his in-service hospitalization, which 
was not present prior to entry into service.  He also stated 
that the Veteran now has global hypokinesis.  It was his 
opinion that the Veteran's new heart murmur in 1982 was the 
first sign of his current cardiac disease.  He supported his 
opinion noting that the Veteran entered duty with a normal 
heart, he developed new cardiac problems 2/6 murmur while in 
service.  His records do not provide a more likely etiology 
for his current global hypokinesis.  He also opined that the 
Veteran's current PVD was made worse by his poorly performing 
heart.  

In a February 2009 letter, the Veteran's Platoon Commander, 
M.S., wrote that in the spring or summer of 1979 the Veteran 
contracted malaria and was quite sick.  He stated that he 
recalled this incident well as he spoke with the Veteran's 
doctor by telephone who informed him that the Veteran's 
diagnosis was malaria.  In addition, they had to take the 
Veteran off the normal duty roster and the Veteran was sent 
to the naval base's communication station, which was 
considered a "quiet duty" station where M.S. thought the 
Veteran could complete his recovery. 

During the April 2009 Board hearing and in an April 2009 
letter, Dr. Bash opined that the Veteran has global 
hypokinesis due to his service time experience.  He noted the 
1982 hospital evaluation showing that the Veteran entered 
service with a normal heart but developed a 2/6 murmur during 
his hospitalization.  He opined that the Veteran had a normal 
heart during his entry into service, that the heart murmur 
was not congenital and that the Veteran developed heart 
problems in service.  He further noted that the Veteran has 
continued to have a heart murmur on subsequent post-service 
medical evaluations and the Veteran's blood pressure was very 
abnormal at 156/98 during the January 2008 VA examination.  

Dr. Bash further opined that the Veteran likely had malaria, 
hepatitis, gallbladder pancreatitis, cystic duct lymph node 
hyperplasia, and PVD in service.  He found that the majority 
of the Veteran's STRs document that he had a working 
diagnosis of malaria during service.  His follow-up hospital 
testing as per ID workup was all negative for monospot, 
cocci, histo, PPD, and amebiasis as per the record and the 
January 2008 VA examiner's report by Dr. Trespalacios.  Dr. 
Bash pointed out that the Veteran was assigned to an endemic 
area during service.  The testimony of Major Shaw documents 
that he was told that the Veteran had malaria by hospital 
staff and that Major Shaw then put the Veteran on limited 
duty.  The Veteran's claims file documents that he has had an 
enlarged liver and elevated liver enzymes on all examinations 
since his 1982 hospital evaluation consistent with hepatitis.  

Dr. Bash opined that the most likely cause of the Veteran's 
1982 hospital illness was malaria.  He also opined that the 
Veteran had hepatitis in service and that his service caused 
malaria and chronic hepatitis which lead to chronic 
inflammation of his gall bladder, cystic duct lymph node 
hyperplasia all of which resulted in his need for gall 
bladder surgery.  Dr. Bash lastly opined that the Veteran's 
PVD is likely due to a vascular response to malaria, which 
has been aggravated by his low cardiac output of 35 to 40 
percent (EF), as his records do not support another more 
likely etiology for his PVD.  Dr. Bash concluded that Dr. 
Trespalacio's comments in the January 2008 VA examination 
report about mere speculation were not well supported by her 
opinion as she did not consider the benefit of the doubt 
concept nor did she assign a more likely disease to account 
for the Veteran's illnesses in service other than the 
diagnosis at the time of malaria.

The Board finds the testimony and written opinion by Dr. Bash 
to be competent and credible evidence that the Veteran had 
Malaria in service that resulted in cholelithiasis with 
gallstone pancreatitis, status post cholectystectomy and 
hepatitis, cystic ducts lymph node with reactive hypoplasia, 
cardiomyopathy, and PVD.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of a medical opinion 
is based on the medical expert's personal examination of the 
patient, knowledge and skill in analyzing the data, and 
medical conclusion).  The Board notes that Dr. Bash reviewed 
the claims file, examined the Veteran prior to rendering his 
opinions, and stated the bases for the opinions provided.  

Significantly, Dr. Bash's opinions are not contradicted by 
any other medical evidence or opinion.  The Board notes that 
the January 2008 VA examiner could not provide a nexus 
opinion regarding these disabilities without resorting to 
mere speculation, which the Board finds is of little 
probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).   Dr. Bash has provided opinion testimony and 
statements that are definitive and supported by the evidence 
of record.  The Board also emphasizes that VA adjudicators 
are not free to ignore or disregard the medical conclusions 
of VA medical professionals, and are not permitted to 
substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

Accordingly, the Board finds that service connection for 
malaria is warranted.  The competent evidence also shows that 
the Veteran has various complications that have been related 
by competent evidence to malaria, namely, cholelithiasis with 
gallstone pancreatitis, status post cholectystectomy and 
hepatitis, including findings of cystic ducts lymph node with 
reactive hypoplasia, cardiomyopathy, and PVD.  The Board 
notes that service connection for cystic ducts lymph node 
with reactive hypoplasia was an issue listed for appeal; 
however, because these are clinical findings, and are 
associated with the cholelithiasis disability, they have been 
considered as part of that disability and have been included 
as part of that disability, rather than continued as a 
separate disability on appeal.  For these reasons, service 
connection is warranted for these disabilities as 
complications of malaria.

C.  Service Connection for Liver Damage

As discussed in detail above, the Veteran has been granted 
service connection for malaria and disabilities resulting 
from malaria in service.  These actions are consistent with 
the criteria for rating Malaria, under Diagnostic Code 6304.  
These conditions include specific diagnoses pertaining to 
liver damage, i.e., cholelithiasis with gallstone 
pancreatitis, status post cholectystectomy and hepatitis, and 
findings of cystic ducts lymph node with reactive hypoplasia.  
The Veteran has not identified, nor does the competent 
evidence reflect, additional symptoms or disorders resulting 
from malaria, to include additional residuals of liver damage 
that are not already considered in the now service-connected 
disabilities. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

In this case, liver damage is part of the grant of service 
connection for residuals of malaria that include hepatitis.  
As such, liver damage does not constitute a separate 
disability, and cannot also be rated under a different 
diagnostic code.  See 38 C.F.R. 


§ 4.14.  There remains no question of law or fact to decide 
on the claim for service connection for liver damage.  For 
these reasons, the Board finds that the claim for service 
connection for liver damage is moot.  38 U.S.C.A. § 7104; 38 
C.F.R. § 4.14.


ORDER

Service connection for tinnitus is granted.

Service connection for malaria is granted.

Service connection for cholelithiasis with gallstone 
pancreatitis, status post cholectystectomy, hepatitis, 
including findings of cystic ducts lymph node with reactive 
hypoplasia, is granted.

Service connection for cardiomyopathy of mildly dilated left 
ventricle is granted.

The appeal for service connection for liver damage, having 
been rendered moot, is denied.

Service connection for peripheral vascular disease (PVD) is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


